20HS

COA# 08-12-00299-CR                           OFFENSE: OTHER CRIMINAL


STYLE: Texas'CarVerVTheState0f COUNTY: Denton
                                                                                                 4i
COA DISPOSITION:     AFFIRM                   TRIAL COURT: 362nd District Court


DATE: 1/28/15
                             Publish: NO TCCASE#:              F-2010-1716-D

                                                                                                  Mi




                  im thf r.niIRT OF CRIMINAL APPEALS

Fl FCTRQNIC RECORD


          Robert Carver v. The State of
                                                   CCA#:
STYLE:    Texas                .

                                   Petition         CCA Disposition:
          PRO Sf
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

___J^-/^                                      -     JUDGE:
                                                                               PC:_
 DATE:     Qtr/n/xQiS'                              SIGNED:                                  >
                                                    PUBLISH:                   DNP:
 JUDGE:         j** Clusa^

                                                                                MOTION FOR

                                              REHEARING IN CCA IS:
                                              JUDGE:

                                                                                                  #a